Citation Nr: 1231995	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-42 022A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable disability rating for lumbar spondylosis.  

2.  Entitlement to a disability rating in excess of 10 percent for status post right femoral fracture and femoral condyle fracture with partial transection of the quadriceps mechanism.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 1978 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran has emphasized the shortening of his right lower extremity and the impact of his service-connected disabilities on his work as a carpenter.  In September 2007, the RO granted a 10 percent rating for the right leg shortening and denied a total disability evaluation, for compensation purposes, based on individual unemployability (TDIU).  The Veteran did not file a timely notice of disagreement with those decisions, so they are not in appellate status before the Board.  

In February 2011, the Veteran claimed secondary service connection for hip, shoulder, neck, and foot conditions.  In April 2011, the RO asked the Veteran whether he was claiming service connection for right, left, or both shoulders and feet.  He was asked to submit supporting evidence.  A response from the Veteran is not in evidence.  When evidence requested in connection with a claim is not furnished within one year after the date of the request, the claim will be considered abandoned and further action will not be taken until a new claim is received.  38 C.F.R. § 3.159 (2011).  

In January 2012, the Board remanded the case to afford the Veteran a hearing.  In April 2012, a hearing was held before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  The transcript of the hearing is in the claims folder.  

During his April 2012 Board hearing, the Veteran asserted that shortening of his right lower extremity affected the alignment of his spine and posture, causing pain and discomfort in his hips, back, shoulders and neck.  Because the Veteran did not pursue earlier claims, the hip, shoulder and neck claims are new claims.  

The issues of entitlement to service connection for disorders of the hips, shoulders, and neck have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The service-connected lumbar spondylosis is manifested by X-ray abnormalities and complaints of pain.  It does not approximate a limitation of motion to 60 degrees or less; does not have any associated neurologic abnormalities; and does not produce muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

2.  The service-connected status post right femoral fracture and femoral condyle fracture with partial transection of the quadriceps mechanism does not exceed a slight knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating, and no more, for lumbar spondylosis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.59, 4.71a, Diagnostic Code 5003 (2011).  

2.  The criteria for a disability rating in excess of 10 percent for status post right femoral fracture and femoral condyle fracture with partial transection of the quadriceps mechanism have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.20, 4.71a, Diagnostic Code 5255, 4.73, 4.118 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board specifically finds that any evidence not discussed does not support the claims.   

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In a letter dated in June 2006 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims for an increased rating for his service-connected right leg disability and for secondary service connection for a back disability, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of his claims in August 2007.  The June 2006 letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had two VA examinations in June 2007 and February 2011 and medical opinions as to the extent of the disabilities have been obtained.  The Veteran has asserted that the examinations were not adequate; however the record shows that they were indeed adequate and developed sufficient information to properly rate the disability.  (See the discussion below.)  He has also been afforded a hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  The Board has considered all the evidence of record.  Specifically, we have gone back at least a year before the date the claim was received.  See 38 C.F.R. §§ 3.157, 3.400(o) (2011).  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Veteran's Complaints About the Recent VA Examination

The Veteran has complained that the February 2011 VA orthopedic examination was done by a physician's assistant.  Such personnel are highly trained medical professionals.  Simply having an examination done by a physician's assistant does not render the examination inadequate.  Moreover, the record shows that the examiner followed the accepted format and fully examined the Veteran's back and right knee.  The presumption of regularity applies.  The examiner submitted complete reports and there is no reason to doubt that they accurately reflect the Veteran's disabilities.  Also, the February 2011 reports are consistent with the findings by the medical doctor during the June 2007 VA examination.  For these reasons, the Board finds that the February 2011 and June 2007 VA examinations combine to provide an adequate, accurate, and consistent picture of the service-connected back and knee disabilities and further examination is not needed.  

An Initial Compensable Disability Rating for Lumbar Spondylosis

Criteria

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination, or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  

Effective September 26, 2003, (for diagnostic codes 5235 to 5243 unless 5243 is evaluated under the formula for rating intervertebral disc syndrome based on incapacitating episodes) the General Rating Formula for Diseases and Injuries of the Spine will be as follows, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  
	Unfavorable ankylosis of the entire spine will be rated as 100 percent disabling;  
	Unfavorable ankylosis of the entire thoracolumbar spine will be rated as 50 percent disabling;  
	Forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine will be rated as 40 percent disabling;  
	Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis will be rated as 20 percent disabling;  
	Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height will be rated as 10 percent disabling.  

	Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  
	Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Codes 5235-5243 (2011).  

An intervertebral disc syndrome can be rated based on incapacitating episodes.  38 C.F.R. § 4.71a, Code 5243 (2011).  For rating under these criteria, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  The record in this case does not reflect any episodes that would meet that definition, so the Veteran's spine disabilities cannot be rated under those criteria.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:
With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations 
                                                                                          20 percent;
With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups                                                     10 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  

Discussion

The private physicians' records do not address the Veteran's back condition.  

In June 2007, a physician performed a VA orthopedic surgery consultation examination.  The Veteran complained of episodic low back pain occurring once or twice a week.  The episodes seemed to be related to increased activity.  The pain ranged from dull to sharp and went as high as 5/10.  The pain was largely confined to the lumbar spine but did radiate to the buttocks, bilaterally.  He denied parethesias and dysthesias.  He also had intermittent back stiffness.  There had been no specific injury or treatment.  He previously worked as a carpenter and experienced back pain at work.  He also experienced back pain with walking one half mile or riding in a car for 2 hours.  Shoe lifts improved the condition.  There were no flare-ups.  He did not use any assistive devices or a brace.  There was no fall risk or unsteadiness.  

Physical examination showed the Veteran to be well developed, well nourished, and in no acute distress.  He was alert and cooperative.  He had a short leg limp on the right.  Checking spinal alignment showed no significant kyphosis, lordosis, or scoliosis.  In the hips, pelvic obliquity was corrected with a 11/4 inch block beneath the right foot.  There was no muscle spasm or spinal tenderness.  The facet spring test was negative.  There was no tenderness over the sacroiliac joints or sciatic notch.  On range of motion testing, forward flexion went from 0 to 90 degrees, extension went from 0 to 30 degrees, lateral flexion and rotation went from 0 to 30 degrees, left and right.  The doctor reported that the motion arcs were not painful.  Sitting straight leg raising was negative.  Knee jerks were 1+ and symmetric.  Ankle jerks were 2+ and symmetric.  The Babinski sign was down, bilaterally.  There was no clonus.  Muscle strength was 5/5 and symmetric.  As to the DeLuca criteria, the Veteran was asked to perform 5 repetitions of the maximum thoracolumbar flexion/extension.  He did not report pain.  Range of motion was not altered.  Weakness and incoordination were not factors.  He did not experience flare-ups.  The examiner commented that any additional limitation of thoracolumbar spine function that may or may not occur thoughout the day could not be addressed without resort to speculation.  

X-rays revealed multi-level degenerative changes of the facet joints and traction spurs.  There was a mild decrease in the L4/5 disc space.  There was no spondylolysis or spondylolisthesis.  The diagnosis was lumbar spondylosis.  It was commented that the Veteran's complaint of low back pain and pain in his hips was consistent with lumbar spondylosis.  The examiner specified that the Veteran was neurologically intact without evidence of radiculopathy.  It was commented that leg length discrepancy was a known cause of back pain.  

In February 2011, the examiner considered the Veteran's complaints.  He complained of pain in his lower back all the time, most on the right side and right hip.  The pain would reportedly come and go in intensity, depending on how much time the Veteran spent on his feet or the position he slept in.  He described the pain most of the time as being just a dull nagging pain.  It could range from 2/10 to 6/10.  He denied other symptoms associated with his low back.  He reported daily, relatively constant symptoms that varied in intensity.  Being on his feet or sitting for more than 2 hours precipitated pain, while rest and lying flat on his back alleviated pain.  He did not require aids to walk.  He estimated that he could walk for an hour before he needed to stop and rest.  There was no history of unsteadiness or falls.  On functional assessment, he was noted to be independent in mobility and activities of daily living.  He did low impact exercises anywhere from 5 minutes to an hour a day.  He could drive.  It was noted that he had been unemployed since 2005.  

Physical examination showed the Veteran's spine and limbs to be symmetric, without obvious deformity or abnormality.  His head was in the midline of his shoulders.  There was a good rhythm of spinal motion.  His posture was erect.  He had a leg length discrepancy gait with the right leg 1 inch shorter than the left.  There was no unusual shoe wear pattern.  Examination of the thoracolumbar spine showed active and passive motion to be normal.  Forward flexion went from 0 to 110 degrees without complaint of pain.  There was no change after 3 repetitions.  Extension went from 0 to 36 degrees without complaint of pain.  There was no change after 3 repetitions.  Left lateral flexion went from 0 to 30 degrees without complaint of pain.  There was no change after 3 repetitions.  Right lateral flexion went from 0 to 22 degrees without complaint of pain.  There was no change after 3 repetitions.  Bilaterally, lateral rotation went from 0 to 40 degrees without complaint of pain.  There was no change after 3 repetitions.  The Veteran was able to rise and walk on his toes and heels without difficulty or pain.  Sensation was grossly intact, except for decreased sensation in the right upper extremity, upper outer thigh, and about the right knee, laterally.  Motor responses were 5/5 throughout.  The patellar reflex could not be elicited on the right knee and was 2/4 on the left knee.  The Achilles reflexes in the ankles were 2+/4, bilaterally.  Clonus was 1 step, bilaterally.  Straight leg raising was negative.  There were no complaints of tenderness and no tightness or spasm appreciated on palpation.  There was no guarding or apprehension during the examination.  

X-ray studies were reviewed.  The February 2011 X-rays were compared with those done in June 2007.  Vertebral alignment was anatomic.  There were no compression fractures.  There were increased degenerative joint disease changes at L1/2 with disc space narrowing and more prominent end plate osteophytes.  Endplate osteophytes at L4/5 were also minimally increased.  There was patchy sclerosis at both sacroiliac joints.  The examiner diagnosed that there was no radiographic evidence of current lumbar spondylosis per the February 2011 X-ray studies.  There was no additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination.  It could not be determined if flare-ups or other factors resulted in additional functional loss without resort to speculation.  

In April 2012, the Veteran gave sworn testimony as to his back symptoms.  He said it was very uncomfortable at times.  Prolonged sitting or standing caused back pain.  He did not have a restriction of motion.  He did experience spasm once or twice a week.  

Conclusion

The intent of the rating schedule is to recognize painful motion of a joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this case, X-ray studies in 2007 and 2011 have shown changes in the lumbar spine.  These objective findings support the Veteran's report of back pain, even though he did not complain of pain on the examinations.  The Veteran led a physically active life as a carpenter prior to his retirement in 2005 and he reports that he continues to do low impact exercises.  Keeping in shape will undoubtedly contribute to his flexibility and increase his range of motion, despite any underlying pain.  Thus, his range of motion may not provide an accurate measurement of his pain and disability.  Moreover, the Veteran's complaints of pain are consistent with the abnormalities seen on the X-ray studies.  Consequently, the Board finds that his sworn testimony of back pain is credible.  Giving the Veteran the benefit of the doubt, in accordance with Section 4.59, the Board awards a 10 percent rating under diagnostic code 5003.  

A higher rating would require a limitation of thoracolumbar spine motion to 60 degrees or less.  The examination reports provide a preponderance of evidence showing the Veteran's service-connected back disability does not approximate those criteria.  Thus, a rating in excess of 10 percent is not warranted.  The examination reports also provide a preponderance of evidence showing that there are no associated neurologic abnormalities warranting separate evaluation.  

The Board has considered the issues raised by the Court in Fenderson v. West, 12 Vet. App. 119 (1999) for initial ratings and whether staged ratings should be assigned.  We conclude that the back condition has not significantly changed and uniform rating is appropriate in this case.  At no time during the rating period has the disability met the criteria for a rating in excess of 10 percent.  



Status Post Right Femoral Fracture and Femoral Condyle Fracture 
with Partial Transection of the Quadriceps Mechanism

The service-connected right lower extremity disability is currently rated as 10 percent disabling under diagnostic code 5255.  See 38 C.F.R. § 4.20 (2011).  A malunion of the femur will be rated as 10 percent disabling with a slight knee disability, 20 percent disabling with a moderate knee disability and 30 percent disabling with a marked knee disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2011).  

In Arnesen v. Brown, 8 Vet. App. 432 (1995) the Court applied the principles of DeLuca (discussed above) to the rating of knees.  

In December 2003, private physician, K. E. S., M.D., reported on the Veteran's visit.  He was about 2 centimeters short in the right leg.  He had recently noticed increase stiffness and pain in the right knee.  Examination disclosed multiple scars from previous surgeries.  There was thickening around the patella itself.  He had motion from -7 to 100 degrees.  Medial and lateral collaterals showed a 1+ laxity.  The Lachman test was 1+.  The was a significantly decreased patellofemoral mobility.  There was mild joint line tenderness medially.  X-rays of the right knee showed significant medial joint space loss.  

In January 2004, magnetic resonance imaging (MRI) disclosed degenerative changes in the patellofemoral joint and medial joint compartment, a healed appearing tear of the posterior horn of the medial meniscus, fluid collection posterior to the posterior cruciate ligament, extensive scarring and postoperative changes, the cruciate ligaments remained intact, and there was a paramagnetic artifact in the distal femur, presumably from previous fixation.  

The Veteran was treated with a series of injection in January, February, and March 2004.  In May 2004, it was reported that he had a good range of motion and his strength was returning.  There was some medial/lateral joint line tenderness with some narrowing.  An unloader brace was discussed.  

In August 2005, the Veteran was seen by another private physician, R. I., M.D.  The Veteran reported pain with walking.  It was noted that he performed some fairly high level activities including skiing, rollerblading and biking.  He worked as a carpenter and was on his feet most of the day.  Examination showed a decreased range of right knee motion compared to the left.  On standing, he had a deformity of the femur, with an apex posterior angulation of the midfemur.  The wounds were all well healed.  He was neurovascularly intact.  Ligaments were intact.  There was tenderness along the medial joint line, less along the lateral joint line, and some crepitus in the patellofemoral joint.  There was mild effusion.  X-rays reportedly showed moderate degenerative joint disease of the right knee medial compartment, chondromalacia of the lateral compartment, and mild patellofemoral disease.  Treatment options were discussed.  

A VA physician examined the Veteran's right knee in June 2007.  The Veteran complained of right knee pain following multiple surgeries.  It was reported that in 2005, an orthopedist considered him unfit to perform his duties as a carpenter.  Currently, he experienced daily knee pain, which was largely medial.  The pain ranged from dull to sharp and ranged as high as 5/10 with increased activity.  He also experienced daily stiffness.  Intermittent episodes of the knee giving out happened two times per month.  He also experience "catching."  He denied significant swelling or inflammation.  He wore an unloader brace with some degree of improvement.  Routine activities of daily living were not compromised.  He reported experiencing knee pain after walking two blocks.  He had pain/stiffness after a half hour car ride.  He had experienced knee pain while working as a carpenter, but had not worked since 2005.  He did not experience flare-ups.  

Physical examination showed the Veteran to be well-developed, well-nourished, and in no acute distress.  He was alert and cooperative.  He had a short leg limp on the right.  There was a mild varus on the right.  His shoe wear pattern was unremarkable.  The right knee had a well-healed surgical scar on the midlateral aspect above the knee transverse just superior to the patella and then extending medially parapatellar.  There was no effusion or inflammation.  Patellar glide was significantly compromised.  There was pain and crepitation with patellar compression.  There was medial joint line tenderness.  The range of motion was from 10 to 100 degrees.  A 10 degree flexion contracture was noted.  There was no extensor lag.  The arc of motion was not painful.  The active range of motion equaled the passive range.  The Apley test produced medial joint line symptoms in compression.  The knee was stable to varus and valgus stress at 0 degrees.  There was 1+ medial stability at 30 degrees.  Anterior drawer, posterior drawer, and Lachman signs were negative.  Quadriceps strength was 5/5.  The Veteran performed 5 repetitions of maximum knee flexion and did not report pain.  Range of motion was not affected.  Incoordination and weakness were not factors.  He did not experience flare-ups.  When asked to do 5 deep knee bends, he experienced pain during the first squat but was able to perform the remaining repetitions without increased pain intensity.  Private X-ray studies were reviewed.  The diagnosis was degenerative arthritis right knee (post-traumatic).  The examiner commented that the Veteran's complaints of pain could be entirely attributed to his tricompartment degenerative arthritis.  His current condition was advanced and lent itself to corrective osteotomy or arthroscopic debridement.  The present condition was significantly disabling and consideration for an increase was merited.  

The Veteran's right knee was again examined by VA in February 2011.  The Veteran's history was reviewed.  He complained of pain in the whole right knee, and mostly in the medial joint.  He reported that it was a chronic pain that went up his hip, back, shoulder, and neck.  He reported swelling if he was on his feet too long.  He also noted that his right lower extremity was about an inch shorter than the left.  He could not remember it not hurting.  The symptoms were daily, relatively constant and consistent.  Increases were precipitated by standing on his feet for more than a couple of hours or prolonged heavy lifting.  Rest alleviated symptoms.  The Veteran had an unloader brace but did not use it very often anymore.  There was no gross evidence of deformity, angulation, false motion or shortening.  There was no evidence of malunion, nonunion, loose motion or false joint.  The Veteran had a leg length discrepancy gait with the right leg an inch shorter than the left.  There was no unusual shoe wear pattern.  No functional limitation of standing or walking was appreciated on the day of the examination.  

On examination, active and passive ranges of motion were equal.  Flexion went from 10 to 100 degrees without complaint of pain.  Three repetitions were the same.  The knee extended to the 0 degree position without any complaint of pain.  Results were the same on three repetitions.  The knee was stable to varus and valgus stress without complaints of pain.  Lachman's and McMurray's tests were negative.  Motor strength was 5/5, bilaterally, in all tested muscles.  The patellar deep tendon reflex was absent on the right and 2/4 on the left.  The Achilles reflex was 2+/4, bilaterally.  The right knee was seen to have multiple well healed scars about the knee.  There were no complaints of tenderness on palpation, bilaterally.  There was a complaint of pain on compression of the right patella.  The patellas were stable, tracking centrally.  There was no palpable Baker's cyst, no gross or obvious deformity or abnormality, and no guarding or apprehension.  X-ray studies were reviewed.  The diagnosis was remote history of right femoral condyle fracture with partial transection of the quadriceps mechanism, with radiographic evidence of severe tricompartmental degenerative joint disease, traumatic arthritis, and myositis ossificans in the quadriceps.  

The transcript of the April 2012 Board hearing shows the Veteran gave sworn testimony of his current knee symptoms.  Prolonged standing would cause pain that would radiate up the right side of his body.  He told of a loss of motion, a lot of pain, swelling, giving out, and locking.  He reported using a brace.  In addition to other information, the Veteran provided a history of his injury and its treatment.  

Conclusion

The current 10 percent rating is for a slight disability.  The Veteran's right femur injury residuals fall in that category because the symptoms are primarily subjective complaints of pain.  Objective findings were minimal, including pain and crepitance on compression of the patella.  There was no limitation of motion or instability.  The next higher rating, 20 percent requires a moderate disability.  A moderate disability would be characterized by significant objective findings clearly showing impaired functioning.  That is not present here.  Particularly, both VA examinations have shown no significant limitation of motion, even after repetitions to elicit any instability, locking, weakened movement, fatigability, lack of endurance, incoordination, swelling, deformity, atrophy of disuse, disturbance of locomotion, or interference with weight bearing.  The examinations have shown that there is no significant limitation of motion, instability, or other objective findings consistent with a moderate or severe level of disability.  While the Veteran may feel that his femur fracture residuals warrant a higher evaluation, the objective findings of the trained medical staff are considerably more probative in determining the extent of the disability and whether the criteria for a higher rating are met.  The medical findings in this case provide a preponderance of evidence against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered other criteria for rating the knee disability.  There is no evidence of ankylosis of the knee ratable under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5256 (2011).  There is no evidence of subluxation or instability ratable under DC 5257.  There is no evidence of meniscus involvement ratable under DC's 5258 or 5259.  There is no compensable limitation of flexion ratable under DC 5260.  The leg could be straightened or extended fully to the 0 degree position without pain, so there is no basis for a compensable rating under diagnostic code 5261.  The evidence does not show impairment of the tibia or fibula ratable under DC 5262.  Neither is there evidence of genu recurvatum ratable under DC 5263.  

The Board has also considered the possibility of additional ratings.  The surgical scars are well healed and otherwise asymptomatic.  They do not meet any applicable criteria for an additional compensable rating.  38 C.F.R. § 4.118 (2011).  The impairment due to the myositis ossificans in the quadriceps is rated as part of the fracture residuals under the current evaluation.  38 C.F.R. § 4.14 (2011).  It is no more than a slight muscle injury for which the rating criteria provide a noncompensable evaluation.  38 C.F.R. § 4.73 (2011).  

The Board has considered the issues raised by the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether staged ratings should be assigned.  We conclude that the right femur fracture residuals have not significantly changed and uniform rating is appropriate in this case.  At no time during the rating period has the disability exceeded the criteria for a 10 percent rating.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2011) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2011).  While the Veteran may disagree, the preponderance of medical evidence shows that for each of the service-connected disabilities evaluated in this decision, the disability manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that any of these service-connected disabilities has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  

The mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to disease or injury and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  As noted above, the RO has considered and denied that claim.  The Veteran has not disagreed with that decision.  In the absence of a perfected appeal the Board has no jurisdiction to consider the claim.  


ORDER

An initial 10 percent disability rating for lumbar spondylosis is granted subject to the laws and regulations governing the payment of monetary awards.  

A disability rating in excess of 10 percent for status post right femoral fracture and femoral condyle fracture with partial transection of the quadriceps mechanism is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


